department of the treasury internal_revenue_service washington d c date cc dom it a frev-246052-96 uilc number release date internal_revenue_service national_office service_center advice memorandum for district_counsel salt lake city cc w slc from acting assistant chief_counsel income_tax accounting cc dom it a subject significant service_center advise this responds to your request for significant advice in connection with a question posed by the ogden service_center issue whether an acquiring_corporation a party to a corporate_reorganization can substitute itself as the reporting agent for the former customers of a target_corporation for federal employment_tax deposits ftds conclusion the determination of whether an acquiring_corporation a party to a corporate_reorganization can substitute itself as the reporting agent for the former customers of a target_corporation for ftds is not a matter determined solely by the fact that a reorganization has occurred the type of reorganization is critical in determining the ultimate answer to the question posed in those reorganizations where the corporation holding the reporting agent authorizations continues in existence after the reorganization ie reorganizations under sec_368 b e and f of the internal_revenue_code as well as some divisive reorganizations under sec_368 no substitution is necessary and the corporation can continue to act within the authority granted in the form_8655 authorization however in those frev-246052-96 reorganizations where the corporation holding the reporting agent authorization ceases its corporate existence after the reorganization ie reorganizations under sec_368 a c and g as well as non-divisive d reorganizations under sec_368 no substitution is permitted and the resulting corporation must obtain new form_8655 authorizations any communication with the acquiring_corporation by the service is prohibited absent the execution of new form 8655's authorizing such communication facts target a domestic_corporation is the authorized reporting agent to make required ftds for its customers target’s customers each executed valid form_8655 reporting agent authorization for magnetic tape electronic filers authorizations permitting target to sign and file federal employment_tax returns transmitted electronically make ftds for the customer and receive copies of notices correspondence transcripts deposit frequency information or other information with respect to ftd’s made by target acquiring a domestic_corporation desires to acquire target’s assets including target’s customers and assume target’s form_8655 reporting agent status in a tax-free corporate_reorganization discussion background form permits a taxpayer to appoint a reporting agent to sign and file federal employment_tax returns transmitted electronically and or submitted on magnetic tape and or make federal tax deposits ftds for the taxpayer form_8655 may also be used to authorize the reporting agent as a designee of the taxpayer to receive copies of notices correspondence transcripts or other information with respect to employment_tax returns filed by the designee and as a designee of the taxpayer to receive copies of notices correspondence transcripts deposit frequency information or other information with respect to federal tax deposits made by the designee in order to fully address the issues raised in your request it is necessary to divide this discussion into three components retention of certain corporate characteristics by the surviving corporation in a corporate_reorganization the delegation of authority granted to reporting agents in form_8655 and the disclosure consent contained on the form_8655 rev date frev-246052-96 retention of certain corporate characteristics by the surviving corporation in a corporate_reorganization in order to fully address your question of whether the form_8655 authorizations survive a corporate_reorganization we have attempted to provide you with advice concerning all types of reorganizations governed by sec_368 sec_368 provides seven distinct types of corporate_reorganizations the rules regarding corporate_reorganizations are complex this discussion will be limited in scope to the basic forms of corporate_reorganizations a reorganization’s that do not affect the form_8655 authorizations certain reorganizations do not affect the form_8655 authorizations as the underlying corporate structure is unaffected the following reorganizations result in a continuation of the existing corporate structure accordingly the reorganizations discussed below do not necessitate the execution of new form 8655's for the reorganized corporation sec_368 provides for a corporate_reorganization in which the target corporation’s stock is exchanged solely for the voting_stock of the acquiring_corporation or in exchange for the voting_stock of a corporation in control of the acquiring_corporation a b reorganization since a b reorganization contemplates that the target_corporation will remain in existence as a corporate subsidiary of the acquiring_corporation the target_corporation will continue to be able to act as the reporting agent under form_8655 however the acquiring_corporation cannot substitute itself as the reporting agent under from if the acquiring_corporation desires to act directly as the reporting agent for the target corporation’s customers it must obtain new form 8655's from the target corporation’s customers appointing the acquiring_corporation as the customer’s new reporting agent sec_368 provides that the term reorganization also means a recapitalization an e reorganization sec_1_368-2 of the income_tax regulations defines a recapitalization as an exchange by a corporation of one corporate obligation or equity such as bonds or preferred_stock for another corporate obligation or equity such as common_stock sec_368 provides that the term reorganization also means a mere change in identity form or place of organization of one corporation however effected an f reorganization since the underlying corporate structure in a b e and f reorganization is unaffected there is no need to obtain new form 8655's from the corporation’s customers frev-246052-96 a reorganization pursuant to sec_368 can be structured in two basic ways a divisive d_reorganization and a non-divisive d_reorganization while both may be characterized as a d_reorganization each may result in a different outcome for purposes of determining if the form_8655 authorizations survive the transaction a non-divisive d_reorganization as discussed in section b below is an asset transfer that results in the termination of the target corporation’s existence and accordingly the loss of the form_8655 authorizations divisive d reorganizations may have a different result depending on which surviving corporation retains the form_8655 authorizations divisive d reorganizations are characterized by the division of one corporation into two corporations each owned by members of the same shareholder group if the corporation named in the form_8655 authorizations survives the corporate_reorganization and retains the reporting agent function of the corporation it may continue to serve as the reporting agent for those customers who previously executed form_8655 authorizations however if the reporting agent function is transferred to a new corporation that corporation must obtain new form_8655 authorizations as more fully discussed in section b below b reorganizations that do affect the form_8655 authorizations reorganizations under sec_368 a c and g involve the transfer of assets of the target_corporation the result is that the target_corporation goes out of existence the same result is also achieved in non-divisive d reorganizations a non-divisive d_reorganization is characterized by the transfer of substantially_all of the assets of the target_corporation to the acquiring_corporation in exchange for the acquiring corporation’s stock the target_corporation then liquidates and distributes the stock of the acquiring_corporation to the target corporation’s shareholders the end result is that the corporation that formerly held the form_8655 authorizations ie the target_corporation ceases to exist reorganizations under sec_368 a c and g as well as non-divisive d reorganizations do not result in a continuation of the corporation which formerly held the form_8655 authorizations instead a new corporation succeeds to the interests of the target_corporation in order to determine if the form_8655 authorizations transfer from the target_corporation to the acquiring_corporation it is necessary to review sec_381 sec_381 provides that i n the case of the acquisition of assets of a corporation by another corporation - frev-246052-96 in a distribution to such other corporation to which sec_332 relating to liquidations of subsidiaries applies or in a transfer to which sec_361 relating to nonrecognition_of_gain_or_loss to corporations applies but only if the transfer is in connection with a reorganization described in subparagraph a c d f or g of sec_368 the acquiring_corporation shall succeed to and take into account as of the close of the day of distribution or transfer the items described in subsection c of the distributor or transferor_corporation subject_to the conditions and limitations specified in subsection b and c emphasis added sec_381 list sec_22 corporate items which an acquiring_corporation obtains from the target_corporation in an asset_reorganization sec_381 neither refers to delegated powers under an authorization reporting agent authority granted under form_8655 nor any similar authority accordingly the authority granted in form_8655 is not a corporate characteristic of a target_corporation that an acquiring_corporation obtains in an asset_reorganization under sec_368 a c d or g the delegation of authority granted to reporting agents in form_8655 since the form_8655 authority is not a corporate characteristic contemplated by sec_381 and is therefore not automatically transferred to the acquiring_corporation upon a sec_368 a c g or non-divisive d_reorganization it is necessary to determine if form_8655 itself confers any power upon the reporting agent to substitute or delegate the authority granted in form_8655 to another entity such as an acquiring_corporation in a reorganization while form_8655 grants certain rights to a third-party it is not a power_of_attorney for purposes of the administrative practice and procedure regulations however its similarities to a form_2848 power_of_attorney make an examination of the administrative practice and procedure regulations useful in this discussion sec_601_501 of the administrative practice and procedure regulations defines the term power_of_attorney as a document signed by the taxpayer as principal by which an individual is appointed as attorney-in-fact to perform certain specified act s or kinds of act s on behalf of the principal form_8655 authorizes the named reporting agent to perform certain acts on behalf of the taxpayer the acts that form_8655 permits the reporting agent to frev-246052-96 perform are limited to signing and filing federal employment_tax returns transmitted electronically and or submitted on magnetic tape making federal tax deposits receiving copies of notices correspondence transcripts or other information with respect to employment_tax returns filed by the reporting agent and or receiving copies of notices correspondence transcripts deposit frequency information or other information with respect to federal tax deposits made by the reporting agent form_8655 is therefore analogous to a power_of_attorney as such the rules applicable to substitution of authority under sec_601_505 relating to the irs form_2848 power_of_attorney provide insight into the issue of whether a reporting agent may substitute or delegate its form_8655 reporting agent authority to another corporate entity sec_601_505 provides that a ny recognized representative appointed in a power_of_attorney may substitute or delegate authority under the power_of_attorney to another recognized representative if substitution or delegation is specifically permitted under the power_of_attorney form_8655 does not provide for the substitution or delegation of the authority granted therein to another person or entity accordingly a target_corporation a party to a corporate_reorganization cannot simply substitute or delegate the authority granted under form_8655 to an acquiring_corporation a party to the same corporate_reorganization absent the express authorization by the taxpayer the taxpayer’s express authorization can only be obtained by the execution of a new form_8655 the disclosure consent contained on the form_8655 sec_6103 provides that the secretary may subject_to such requirements and conditions as he may prescribe by regulations disclose the return of any taxpayer or return_information with respect to such taxpayer to such person or persons as the taxpayer may designate in a request for or consent to such disclosure or to any other person at the taxpayer’s request to the extent necessary to comply with a request for information or assistance made by the taxpayer to such other person however return_information shall not be disclosed to such person or persons if the secretary determines that such disclosure would seriously impair federal tax_administration sec_301_6103_c_-1 of the procedure and administration regulations provides in pertinent part that the taxpayer’s request for information or assistance must be in the form of a letter or other written document signed and dated by the taxpayer the taxpayer must also indicate in the written request -- frev-246052-96 the taxpayer’s taxpayer_identity information described in sec_6103 the identity of the person to whom disclosure is to be made and sufficient facts underlying the request for information or assistance to enable the service to determine the nature and extent of the information or assistance requested and the returns or return_information to be disclosed in order to comply with the taxpayer’s request emphasis added as noted above the form_8655 contains language authorizing disclosures of notices and correspondence regarding employment_tax returns and federal tax deposits this is a valid consent authorizing disclosure to the reporting agent pursuant to sec_6103 and sec_301_6103_c_-1 the disclosure issue here is whether after a statutory merger or other reorganization the identity of the reporting agent remains the same consistent with the conclusions reached above regarding reorganizations that do and do not fundamentally change the corporate structure in those reorganizations where the corporation holding the reporting agent authorization ceases its corporate existence after the reorganization the resulting corporation must obtain new forms for disclosure purposes we believe this is the correct result as the taxpayer may never have foreseen nor intended the service to communicate with the acquiring_corporation when it authorized the service to communicate with the target_corporation further there is nothing in the form_8655 permitting the reporting agent to substitute or delegate that authority to any other person or entity including corporate successors to the reporting agent while it may appear on the surface that the acquiring_corporation in a reorganization under sec_368 a c g or a non-divisive d_reorganization retains the power and or authority granted a target_corporation in a form_8655 authorization sec_381 simply does not transfer such power or authority thus where a corporate_reorganization results in the termination of a corporation previously appointed as a reporting agent on form_8655 the successor_corporation must obtain new form_8655 authorizations from the customers of the target_corporation before it can act as the reporting agent of the former target corporation’s customers any communication with the acquiring_corporation by the service i sec_2 sec_381 also does not provide for the carryover or transfer of authority to receive tax information as the designee of a disclosure consent we do not address here whether the taxpayer could delegate the authority to substitute another corporation as a designee pursuant to consent frev-246052-96 prohibited absent the execution of new form 8655’s authorizing such communication if you have any questions regarding this memorandum please contact marc c porter at
